CULLEN, Commissioner.
Charles Brooks appeals from a judgment of conviction for grand larceny. His sole ground of error is that he was pre*373maturely tried, in violation of section. 185 of the- Criminal Code.,
Brooks was indicted on September 9, 1952. A bench warrant was issued and he was arrested on September 11. On the day of his arrest, he gave bond for his appearance in court “to answer said charge,” and was released on the bond. The trial was held on September 16, during the same term of court at which the indictment was returned.
The defendant having been arrested three days before the time fixed for trial, there was no violation of section 185 of the Criminal Code. Belcher v. Com., 216 Ky. 126, 287 S.W. 550.
Furthermore, the bill of exceptions does not show that the defendant asked for a continuance or objected to the trial being held. On the contrary, the bill shows that the defendant “announced ready” and waived arraignment. This is an additional reason why his claim of premature trial cannot be upheld. Scalf v. Com., 228 Ky. 234, 14 S.W.2d 759; Chism v. Com., 286 Ky. 314, 150 S.W.2d 694.
The judgment is affirmed.